Citation Nr: 1032577	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-39 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a lung disorder, to include 
as due to herbicide and/or asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A.  Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
This matter was previously before the Board in March 2009 at 
which time it was remanded for additional development.

The record reflects that the Veteran initially requested a 
hearing before the Board in Washington, DC, as part of his 
appeal, but he withdrew his request in writing in March 2007.  
See 38 C.F.R. § 20.702(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The basis of the Board's prior remand in March 2009 was for 
compliance with M21-1 procedures in relation to the development 
of asbestos exposure cases, to include obtaining additional 
detailed information from the Veteran regarding his alleged 
asbestos exposure and to request all pertinent medical records 
regarding his claimed lung disability.  Thereafter, the RO was 
directed by the Board in March 2009 to make a determination 
regarding the Veteran's asbestos exposure and if such exposure 
was conceded, schedule him for a VA examination.  The RO 
requested the above-noted information from the Veteran by letter 
dated in May 2009.  

As of the date of the issuance of the supplemental statement of 
the case in June 2009, the Veteran had not provided any 
information regarding his asbestosis exposure or medical 
treatment.  However, subsequent to this, in August 2009, the RO 
received both a statement from the Veteran regarding his history 
of asbestos exposure and signed authorization of release record 
forms (VA Form 21-4142) regarding his treatment by Timothy 
Horrigan, M.D., and Rene R. Peleman, M.D. for his lung condition.  
With respect to this new evidence, the Veteran's representative 
specifically informed VA in writing in August 2010 that the 
Veteran did not waive AMC/RO jurisdiction of the evidence and 
asked that the case be remanded accordingly.  

Pursuant to 38 C.F.R. § 20.1304(c) (2009), any additional 
pertinent evidence received by the Board that has not already 
been considered by the agency of original jurisdiction (AOJ) must 
be referred to the AOJ for initial review unless there has been a 
waiver of such referral by the claimant.  Thus, the case is 
remanded to the RO to consider the evidence and conduct any 
further development deemed appropriate.

While the Board regrets that yet another remand of this matter 
will further delay a final decision on appeal, the Board finds 
that a remand to the RO/AMC is necessary to ensure that all due 
process requirements are met.

Based on the foregoing, the case is REMANDED for the following 
action:

1.  The RO/AMC should review the claims 
file, to include all evidence submitted 
after the June 2009 supplemental statement 
of the case, and take appropriate action.  
Such action requires that the identified 
medical records from Drs. Horrigan and 
Peleman be obtained (see VA Forms 21-4142 
dated in August 2009) and that a 
determination regarding the Veteran's 
alleged exposure to asbestos be made.  

2.  After undertaking any further 
development deemed warranted, to include 
affording the Veteran a VA examination if 
asbestos exposure is conceded (see March 
2009 Board remand), readjudicate the issue 
of entitlement to service connection for a 
lung disorder in light of all of the 
evidence of record.  If the benefit sought 
is not granted, furnish the appellant and 
his representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

